DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/14/20 have been fully considered but they are not persuasive. Applicant argues that Welling does not describe the wheels as being in a disengaged position while in operation. The examiner acknowledges that Welling does not intend the apparatus to be used in a disengaged position while in operation, however, the apparatus of Welling would be capable of performing this feature. As previously explained, Welling allows the wheels to be locked into a positon, which means they can be locked in both a disengaged and an engaged position while in operation. Furthermore, Welling even provides a lever (11) for adjustment of the wheels [0029]. The examiner reminds applicant that an apparatus is defined by its structural features, not the method in which it is operated. The manner of operating a device does not differentiate an apparatus claim from the prior art, see MPEP 2114 II. Applicant argues that Hishiki would have to be significantly redesigned in order to be incorporated into a CNC and 3D printing hybrid machine. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Applicant argues that the Hishiki teaches away from using a heated inlet as Hishiki utilizes a hot exit and cold entrance. However, this neglects the full context of the Saurez reference which teaches staged heating such that the filament is preheated at the inlet before being heated to the max temperature, whereas Hishiki heats the filament all at once. Thus, the staged heating starting at the inlet would lead to more consistent and controlled heating than that of Hishiki. Furthermore, the other reference Batchelder even demonstrated that heating could commence prior to a direction change in the filament. Thus, given the teaching of the prior art, one of ordinary skill in the art would not expect a deleterious effect from the addition of a heated inlet.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hishiki (US 2017/0157826) in view of Welling (US 2019/0193331) and Jones (US 2020/0086424).
As to claim 1, Hishiki teaches an additive manufacturing tool [Abstract, Fig 1], the tool comprising: a plurality of drive wheels (9 a-d) wherein the plurality of drive wheels compress filament from a filament source against a drive disc (10) [0005, 0016, 0018, Fig 2-5, 7]; and a delivery assembly including a heating element and a nozzle having an outlet opening (22) [0017]; wherein when the plurality of drive wheels are in the engaged position and the drive disc is rotated, the filament is drawn into the tool from the filament source and routed around the drive disc to the nozzle [0016, 0017, Fig 2-5, 7], where heat transferred from the heating element to the nozzle melts the filament so that the filament flows through the outlet opening [0014, 0017, Fig 2-5, 7].
Hishiki teaches that the drive wheels may be spring loaded so they are movable in between 2 positions [0021], but does not explicitly state that the 2 positions would be an engaged and disengaged positions.
Welling teaches an additive manufacturing tool configured to couple to a spindle of a computer numerical control machine [Abstract, 0014], the tool comprising: a plurality of drive wheels (4, 6) being movable between an engaged position wherein the plurality of drive wheels compress filament from a filament source against a drive disc (5 or 7) and a disengaged position wherein the plurality of drive wheels (4, 6) are spaced apart from the filament (F) [0018-0020, 0026-0028, Fig 2A, 3A] as the adjustable roller distances can be locked into place they are movable from an engaged position to a disengaged position depending on the thickness of the filament [0027, 0029]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Hishiki and had the 
Hishiki does not explicitly state that the tool is configured to couple to the spindle of a CNC machine.
Jones teaches a machine tool for additive manufacturing [0064] which is capable of being coupled to the spindle of a CNC machine in order to allow for hybrid manufacturing that could perform both milling and additive building for complex parts [0001, 0008, 0052, 0053 Fig 5-8, 12a-12c]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have coupled the additive manufacturing tool to the spindle of a CNC machine, as suggested by Jones, in order to allow for hybrid manufacturing that could perform both milling and additive building for complex parts.
As to claims 2, Hishiki teaches that the filament enters the tool in a first direction and passes through the nozzle in a second direction, the second direction being substantially perpendicular to the first direction [Fig 2-5, 7].
As to claim 3, Hishiki teaches a material inlet assembly including a filament tube (40) that routes filament into the tool in the first direction [Fig 2-5, 7].
As to claim 4, Hishiki teaches the plurality of drive wheels are mounted to a corresponding plurality of axle members [Fig 4], but does not explicitly state the plurality of drive wheels are mounted to a corresponding plurality of axle members the plurality of axle members being movable between a lowered position which places the drive wheels in the engaged position and a raised position which places the drive wheels in the disengaged position.
Welling teaches the plurality of drive wheels are mounted to a corresponding plurality of axle members, the axles corresponding to (a1, a2), the plurality of axle members being movable between a lowered position which places the drive wheels in the engaged position and a raised position which places the drive wheels in the disengaged position [0018] depending on from what perspective the tool is viewed from [Fig 2A, 3A]; the positioning depending on the thickness of the filament [0027, 0029]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Hishiki and had the 
As to claim 9, further comprising a stepper motor (1), a drive gear (4) coupled to the stepper motor (1), a follower gear (12) that meshes with the drive gear (4), and a shaft (11) coupled to the follower gear for rotation therewith, the drive disc (15) being coupled to the shaft (11), wherein operation of the stepper motor causes rotation of the drive gear in a first direction, which causes rotation of the follower gear, the shaft and the drive disc in a second direction that is opposite the first direction as the worm gear and wheel configuration rotate in opposite directions(clockwise and counterclockwise) [Table 1, Fig 2-5, 7, 0016].
As to claim 10, Welling does not explicitly state a tool holder configured to couple to a tool coupler of the spindle, and an anti-rotate pin configured to couple to a stop block attached to the spindle to prevent rotation of the tool when the spindle rotates.
Jones teaches a machine tool for additive manufacturing [0064] which is capable of being coupled to the spindle of a CNC machine in order to allow for hybrid manufacturing that could perform both milling and additive building for complex parts [0001, 0008, 0052, 0053 Fig 5-8, 12a-12c] wherein a tool holder configured to couple to a tool coupler of the spindle, and an anti-rotate pin configured to couple to a stop block attached to the spindle to prevent rotation of the tool when the spindle rotates [0017-0019, 0032, 0033, 0144, 0159, Fig 5-8, 12a-12c]. This keeps the tool in a desired orientation while in use [0033, 0034]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Welling and had a tool holder configured to couple to a tool coupler of the spindle, and an anti-rotate pin configured to couple to a stop block attached to the spindle to prevent rotation of the tool when the spindle rotates, as suggested by Jones, in order to keep the tool in a desired orientation while in use and provide for both milling and additive building for complex parts.
As to claim 11, Welling does not explicitly state a dock connector that mates with a connector coupled to the spindle to provide power and control signals to the tool.
Jones teaches a machine tool for additive manufacturing [0064] which is capable of being coupled to the spindle of a CNC machine in order to allow for hybrid manufacturing that could perform both milling and additive building for complex parts [0001, 0008, 0052, 0053 Fig 5-8, 12a-12c]  wherein a dock connector that mates with a connector coupled to the spindle to provide power and control signals to the tool [0032, 0033, 0144, 0159, Fig 5-8, 12a-12c]. This keeps the tool in a desired orientation while in use [0033, 0034] and provides power and control signals [0032-0034, 0040, 0127]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Welling and had a dock connector that mates with a connector coupled to the spindle to provide power and control signals to the tool, as suggested by Jones, in order to keep the tool in a desired orientation while in use and provide energy and control to perform a manufacturing process and provide for both milling and additive building for complex parts. 
As to claim 12, Hishiki teaches the rotating drive disc shaft (11) is supported by a pair of bearings (13, 15) on a shaft that is supported by the pair of bearings [Table 1, 0016, Fig 4].
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hishiki (US 2017/0157826) in view of Welling (US 2019/0193331) and Jones (US 2020/0086424), as applied to claims 1-4, 9-12 above, and in further view of Batchelder (US 5968561) and Saurez (US 2015/0298393).
As to claim 13, Hishiki does not explicitly state a heated inlet assembly including an inlet nozzle configured to receive filament from the filament source and an inlet heating element disposed adjacent the inlet nozzle to provide heat to the inlet nozzle and thereby preheat the filament before the filament is routed around the drive disc.
Saurez teaches a 3D printing system [abstract] wherein multiple heaters are used to heat the filament in stages, ie preheating, to provide more consistent heating [0037-0039]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a preheating heater in the apparatus of Hishiki, as suggested by Saurez, in order to provide more consistent heating.
Batchelder teaches a 3D printing tool [Abstract] wherein an inlet nozzle (212) is heated by heater (220) prior to a change in direction of the filament [col 9 line 50-60, col 9 line 1-3, Fig 8] in order to prepare the filament for extrusion [col 10 line 7-11]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Hishiki and had the heater placed next to the inlet nozzle prior to the change in direction of the filament, as suggested by Batchelder, as this had proven successful at prepare the filament for extrusion.
Claims 14-18, 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hishiki (US 2017/0157826) in view of Welling (US 2019/0193331), Jones (US 2020/0086424), and Batchelder (US 2014/0265040) referred to Batchelder II.
As to claim 14, Hishiki teaches an additive manufacturing tool that receives filament and provides extruded material [Abstract, Fig 1], the tool comprising: a plurality of drive wheels (9 a-d) wherein the plurality of drive wheels compress filament from a filament source against a drive disc (10) [0005, 0016, 0018, Fig 2-5, 7]; and a delivery assembly including a heating element and a nozzle having an outlet opening (22) [0017]; wherein when the plurality of drive wheels are in the engaged position and the drive disc is rotated, the filament is drawn into the tool from the filament source and routed around the drive disc to the nozzle [0016, 0017, Fig 2-5, 7], where heat transferred from the heating element to the nozzle melts the filament so that the filament flows through the outlet opening [0014, 0017, Fig 2-5, 7].
Hishiki teaches that the drive wheels may be spring loaded so they are movable in between 2 positions [0021], but does not explicitly state that the 2 positions would be an engaged and disengaged positions, wherein the disengaged position the plurality of drive wheels are spaced apart from the filament
Welling teaches an additive manufacturing tool [Abstract, 0014], the tool comprising: a plurality of drive wheels (4, 6) being movable between an engaged position wherein the plurality of drive wheels compress filament from a filament source against a drive disc (5 or 7) and a disengaged position wherein the plurality of drive wheels (4, 6) are spaced apart from the filament (F) [0018-0020, 0026-0028, Fig 2A, 3A] as the adjustable roller distances can be locked into place they are movable from an engaged position to a disengaged position depending on the 
Hishiki does not explicitly state that the tool is configured to couple to the spindle of a CNC machine.
Jones teaches a machine tool for additive manufacturing [0064] which is capable of being coupled to the spindle of a CNC machine with a controller [0032-0034, 0040, 0127] in order to allow for hybrid manufacturing that could perform both milling and additive building for complex parts [0001, 0008, 0052, 0053 Fig 5-8, 12a-12c]. The additive manufacturing tool deposits material into the CNC workspace [0168, 0170, Fig 1, Fig 12a-12c]. The additive manufacturing tool It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have coupled the additive manufacturing tool to the spindle and controller of a CNC machine to deposit material into the CNC workspace, as suggested by Jones, in order to allow for hybrid manufacturing that could perform both milling and additive building for complex parts.
Hishiki does not explicitly state that the controller controls the drive disc to rotate.
Batchelder II teaches an additive manufacturing tool [Abstract] wherein a controller controls the rotation of a drive disc in order to control and optimize the extrusion rates of the filament [0051, 0052, 0056], It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Hishiki and had the drive disc rotation be controlled by the controller, as suggested by Batchelder, in order to control and optimize extrusion rates of the filament.
As to claim 15, Hishiki teaches the plurality of drive wheels are in the engaged position, the plurality of drive wheels compress the filament against the drive disc [0016, 0018].
As to claims 16, Hishiki teaches that the filament enters the tool in a first direction and passes through the nozzle in a second direction, the second direction being substantially perpendicular to the first direction [Fig 2-5, 7].
As to claim 17, Hishiki teaches a material inlet assembly including a filament tube (40) that routes filament into the tool in the first direction [Fig 2-5, 7].
As to claim 18, Hishiki teaches the plurality of drive wheels are mounted to a corresponding plurality of axle members [Fig 4], but does not explicitly state the plurality of drive wheels are mounted to a corresponding plurality of axle members the plurality of axle members being movable between a lowered position which places the drive wheels in the engaged position and a raised position which places the drive wheels in the disengaged position.
Welling teaches the plurality of drive wheels are mounted to a corresponding plurality of axle members, the axles corresponding to (a1, a2), the plurality of axle members being movable between a lowered position which places the drive wheels in the engaged position and a raised position which places the drive wheels in the disengaged position [0018] depending on from what perspective the tool is viewed from [Fig 2A, 3A]; the positioning depending on the thickness of the filament [0027, 0029]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Hishiki and had the plurality of axle members be movable between the 2 positions by raising and lowering, as suggested by Welling, in order to allow for accommodation of the filaments of different thicknesses. 
As to claim 23, Hishiki teaches a stepper motor (1), a drive gear (4) coupled to the stepper motor (1), a follower gear (12) that meshes with the drive gear (4), and a shaft (11) coupled to the follower gear for rotation therewith, the drive disc (15) being coupled to the shaft (11), wherein operation of the stepper motor causes rotation of the drive gear in a first direction, which causes rotation of the follower gear, the shaft and the drive disc in a second direction that is opposite the first direction as the worm gear and wheel configuration rotate in opposite directions(clockwise and counterclockwise) [Table 1, Fig 2-5, 7, 0016].
Hishiki does not explicitly state that the controller controls the motor to rotate the drive disc.
Batchelder II teaches an additive manufacturing tool [Abstract] wherein a controller controls the rotation of a drive disc in order to control and optimize the extrusion rates of the filament [0051, 0052, 0056], It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Hishiki and had the drive disc rotation by the motor be controlled by the controller, as suggested by Batchelder II, in order to control and optimize extrusion rates of the filament. 
As to claim 24, Hishiki does not explicitly state a tool holder configured to couple to a tool coupler of the spindle, and an anti-rotate pin configured to couple to a stop block attached to the spindle to prevent rotation of the tool when the spindle rotates.
Jones teaches a machine tool for additive manufacturing [0064] which is capable of being coupled to the spindle of a CNC machine in order to allow for hybrid manufacturing that could perform both milling and additive building for complex parts [0001, 0008, 0052, 0053 Fig 5-8, 12a-12c] wherein a tool holder configured to couple to a tool coupler of the spindle, and an anti-rotate pin configured to couple to a stop block attached to the spindle to prevent rotation of the tool when the spindle rotates [0017-0019, 0032, 0033, 0144, 0159, Fig 5-8, 12a-12c]. This keeps the tool in a desired orientation while in use [0033, 0034]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Welling and had a tool holder configured to couple to a tool coupler of the spindle, and an anti-rotate pin configured to couple to a stop block attached to the spindle to prevent rotation of the tool when the spindle rotates, as suggested by Jones, in order to keep the tool in a desired orientation while in use and provide for both milling and additive building for complex parts.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hishiki (US 2017/0157826) in view of Welling (US 2019/0193331), Jones (US 2020/0086424), and Batchelder (US 2014/0265040) referred to Batchelder II, as applied to claims 14-18, 23, 24 above, and in further view of Jang (US 6129872).
As to claim 22, Hishiki teaches that the wheels are adjustable by springs [0021] and have axle members [Fig 3], but does not explicitly state a bolt, the bolt extending through the spring and the axle member and into a threaded opening of a cam boss, the spring being disposed between the bolt and the axle member to bias the axle member toward a lowered position.
Jang teaches an additive manufacturing tool [Abstract] wherein a bolt, the bolt extending through the spring and the axle member and into a threaded opening of a cam boss, the spring being disposed between the bolt and the axle member to bias the axle member toward a lowered position to adjust for filament thickness [Fig 3, col 7 line 35-51]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Hishiki and had the wheels and axle members a have a bolt, the bolt extending through the spring and the axle member and into a threaded opening of a cam boss, the spring being disposed between the bolt and the axle member to bias the axle member toward a lowered position, as suggested by Jang, in order to allow for adjustment of the wheels for filament thickness.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hishiki (US 2017/0157826) in view of Welling (US 2019/0193331), Jones (US 2020/0086424), and Batchelder (US 2014/0265040) referred to Batchelder II, as applied to claims 14-18, 23, 24 above, and in further view of Batchelder (US 5968561) and Saurez (US 2015/0298393).
As to claim 25, Hishiki does not explicitly state a heated inlet assembly including an inlet nozzle configured to receive filament from the filament source and an inlet heating element disposed adjacent the inlet nozzle to provide heat to the inlet nozzle and thereby preheat the filament before the filament is routed around the drive disc.
Saurez teaches a 3D printing system [abstract] wherein multiple heaters are used to heat the filament in stages, ie preheating, to provide more consistent heating [0037-0039]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a preheating heater in the apparatus of Hishiki, as suggested by Saurez, in order to provide more consistent heating.
Batchelder teaches a 3D printing tool [Abstract] wherein an inlet nozzle (212) is heated by heater (220) prior to a change in direction of the filament [col 9 line 50-60, col 9 line 1-3, Fig 8] in order to prepare the filament for extrusion [col 10 line 7-11]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Hishiki and had the heater placed next to the inlet nozzle prior to the change in direction of the filament, as suggested by Batchelder, as this had proven successful at prepare the filament for extrusion.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2020/0086424) in view of Welling (US 2019/0193331), Batchelder (US 5968561), Saurez (US 2015/0298393), and Batchelder (US 2014/0265040) referred to Batchelder II.
As to claim 30, Jones teaches a machine tool for additive manufacturing [0064] which is capable of being coupled to the spindle of a CNC machine in order to allow for hybrid manufacturing that could perform both milling and additive building for complex parts [0001, 0008, 0052, 0053 Fig 5-8, 12a-12c]. The tool includes a delivery nozzle (301) for providing melted filament to form a part; and a drive assembly (300) for delivering the filament from the heated inlet nozzle to the delivery nozzle [0168, Fig 8]. The delivery assembly including a heating element and a nozzle having an outlet opening wherein heat transferred from the heating element to the nozzle melts the filament [0078,0159,0168].
Jones teaches drive wheels (1166) that route the filament to the nozzle [0159, Fig 7]. Jones does not explicitly state a plurality of drive wheels that compress the filament against a drive disc, the drive wheels movable between 2 positions and that the 2 positions would be an engaged and disengaged positions.
Welling teaches an additive manufacturing tool [Abstract, 0014], the tool comprising: a plurality of drive wheels (4, 6) being movable between an engaged position wherein the plurality of drive wheels compress filament from a filament source against a drive disc (5 or 7) and a disengaged position wherein the plurality of drive wheels (4, 6) are spaced apart from the filament (F) [0018-0020, 0026-0028, Fig 2A, 3A] as the adjustable roller distances can be locked into place they are movable from an engaged position to a disengaged position depending on the thickness of the filament [0027, 0029]. It would have been obvious to one of ordinary skill in the 
Jones does not explicitly state a heated inlet assembly including an inlet nozzle configured to receive filament from the filament source and an inlet heating element disposed adjacent the inlet nozzle to provide heat to the inlet nozzle and thereby preheat the filament before the filament is routed around the drive disc.
Saurez teaches a 3D printing system [abstract] wherein multiple heaters are used to heat the filament in stages, ie preheating, to provide more consistent heating [0037-0039]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a preheating heater in the apparatus of Jones, as suggested by Saurez, in order to provide more consistent heating.
Batchelder teaches a 3D printing tool [Abstract] wherein an inlet nozzle (212) is heated by heater (220) prior to a change in direction of the filament [col 9 line 50-60, col 9 line 1-3, Fig 8] in order to prepare the filament for extrusion [col 10 line 7-11]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Jones and had the heater placed next to the inlet nozzle prior to the change in direction of the filament, as suggested by Batchelder, as this had proven successful at prepare the filament for extrusion.
Jones does not explicitly state that the nozzle and the heated inlet nozzle are configured to be replaced with other nozzles and heated inlet nozzles to accommodate filaments of different diameters
Batchelder II teaches an additive manufacturing tool [Abstract] wherein the nozzle is configured to be exchangeable with other nozzles in order to allow for replacement of the nozzle without replacing the entire tool [0116]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Jones and had nozzle be configured to be replaced with other nozzles, as suggested by Batchelder II, in order to allow for replacement without the replacing the entire tool. 
Allowable Subject Matter
Claims 5-8, 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ARMAND MELENDEZ/Examiner, Art Unit 1742                                                                                                                                                                                                        
/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742